COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Texas Department of Public Safety v. Adrian Lamar Cuellar

Appellate case number:    01-22-00085-CV

Trial court case number: 2021-120

Trial court:              County Court at Law of Washington County

         On February 14, 2022, Steve Dennis, attorney of record for Adrian Lamar Cuellar, filed a
motion to withdraw as appellant’s counsel. The motion does not comply with Texas Rules of
Appellate Procedure 6.3, 6.5, 9.5 and 10.1. Accordingly, the motion is denied without prejudice
to refiling. See TEX. R. APP. P. 6.3(a); 6.5(a), (b); 9.5(a); and 10.1(a)(5).
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                              Acting individually 


Date: March 1, 2022